Citation Nr: 1507965	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for a bowel disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; The Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge, via videoconferencing. A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Make an attempt according to the guidelines for procuring Federal records to procure any additional service treatment and personnel records by contacting any appropriate records depositories, to include the NPRC, and the Brook Army Hospital in San Antonio, Texas. 

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's bowel and hearing loss disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

3. Afford the Veteran with a VA medical examination to be conducted by a qualified examiner to determine the nature and etiology of the claimed bowel disorder. The examiner should review the Veteran's claims file and note such review in his or her report. 

In reviewing the claims file, the VA examiner should particularly note:

a. The service treatment records, indicating radiation treatment;

b. The lay statements and testimony submitted by the Veteran and his associates, indicating chronic diarrhea symptomatology during and after service;

c. The private treatment records, indicating treatment for abdominal pain and bowel disorders;

d. The July 2011 VA medical examination report, in which a VA examiner indicated that the Veteran did not have a diagnosable bowel disorder;

e. The September 2012 VA medical examination report, in which the examiner determined that the Veteran had chronic diarrhea unrelated to service; and 

f. The June 2014 private consultation report, suggesting that the Veteran's diarrhea was related to in-service radiation, and the June 2014 letter from the same examiner, stating that it was less likely than not that the disorder was related to service. 

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinion:

Is any diagnosed bowel disorder related to service or any incident of service, to include in-service radiation treatment?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. In so doing, the examiner should note the other medical opinions of record, any areas of disagreement within those opinions and his or her own, and the examiner's reasons for disagreement. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4. Afford the Veteran with a VA audiology examination to be conducted by a qualified examiner to determine the nature and etiology of the claimed right ear hearing loss disorder. The examiner should review the Veteran's claims file and note such review in his or her report. 

In reviewing the claims file, the VA examiner should particularly note:

a. The service treatment records, including the December 1967 service pre-enlistment examination report, and the October 1970 service pre-enlistment examination report; 

b. The VA audiology examination reports; 

c. The Veteran's lay statements, to include those regarding the difference in auditory thresholds noted during service.

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinion:

Is any diagnosed right ear hearing disorder related to service or any incident of service, to include presumed in-service noise exposure?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

5. After any further development, readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




